 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SHEA J. KENNY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00007 MCE
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          ORDER
14   ANTHONY WEST,                                      DATE: May 20, 20121
                                                        TIME: 10:00 a.m.
15                               Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17                                              BACKGROUND

18          This case is set for status on May 20, 20121. On May 13, 2020, this Court issued General Order

19 618, which suspends all jury trials in the Eastern District of California “until further notice.” Under
20 General Order 618, a judge “may exercise his or her authority to continue matters, excluding time under

21 the Speedy Trial Act with reference to the court’s prior General Order 611 issued on March 17, 2020 . . .

22 with additional findings to support the exclusion in the Judge’s discretion.” General Order 618, ¶ 6

23 (E.D. Cal. May 13, 2020). In addition, any judge “may order case-by-case exceptions” to General Order

24 618’s provisions “at the discretion of that Judge or upon the request of counsel, after consultation with

25 counsel and the Clerk of the Court to the extent such an order will impact court staff and operations.”

26 General Order 618, ¶ 7 (E.D. Cal. May 13, 2020). This and previous General Orders were entered to

27 address public health concerns related to COVID-19.

28          Although the General Orders address the district-wide health concern, the Supreme Court has


      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 2 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 3 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 4 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 5 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 6 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 7 or in writing”).

 8           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 9 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

10 justice continuances are excludable only if “the judge granted such continuance on the basis of his

11 findings that the ends of justice served by taking such action outweigh the best interest of the public and

12 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

13 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

14 the ends of justice served by the granting of such continuance outweigh the best interests of the public

15 and the defendant in a speedy trial.” Id.

16           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

17 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

18 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

19 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance
20 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

21 recognized that the eruption created “appreciable difficulty” for the trial to proceed. Id. at 767-69; see

22 also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time

23 following the September 11, 2001 terrorist attacks and the resultant public emergency).

24           The coronavirus poses a similar, albeit more enduring, “appreciable difficulty” to the prompt

25 proceedings mandated by the statutory rules. Recently, the Ninth Circuit enumerated a “non-

26 exhaustive” list of seven factors it found to be “relevant” in considering ends-of-justice Speedy Trial Act

27 continuances “in the context of the COVID-19 pandemic.” United States v. Olsen, --- F.3d ---, 2021 WL

28 1589359 at *7 (9th Cir. Apr. 23, 2021). That non-exhaustive list includes: (1) whether a defendant is

       STIPULATION REGARDING EXCLUDABLE TIME               2
30     PERIODS UNDER SPEEDY TRIAL ACT
 1 detained pending trial; (2) how long a defendant has been detained; (3) whether a defendant has invoked

 2 speedy trial rights since the case’s inception; (4) whether a defendant, if detained, belongs to a

 3 population that is particularly susceptible to complications if infected with the virus; (5) the seriousness

 4 of the charges a defendant faces, and in particular whether the defendant is accused of violent crimes;

 5 (6) whether there is a reason to suspect recidivism if the charges against the defendant are dismissed;

 6 and (7) whether the district court has the ability to safely conduct a trial. Id.

 7          In light of the foregoing, this Court should consider the following case-specific facts in finding

 8 excludable delay appropriate in this particular case under the ends-of-justice exception, § 3161(h)(7)

 9 (Local Code T4). If continued, this Court should designate a new date for the status. United States v.

10 Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance must be “specifically

11 limited in time”).

12                                                STIPULATION

13          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

14 through defendant’s counsel of record, hereby stipulate as follows:

15          1.      By previous order, this matter was set for status on May 20, 20121.

16          2.      By this stipulation, defendant now moves to continue the status until July 15, 2021, and

17 to exclude time between May 20, 20121, and July 15, 2021, under 18 U.S.C. § 3161(h)(7)(A), B(iv)

18 [Local Code T4].

19          3.      The parties agree and stipulate, and request that the Court find the following:

20                  a)      On December 13, 2019, the defendant’s previous attorney was relieved as counsel

21          following a hearing before the Honorable Garland E. Burrell, Jr. Dkt. 23.

22                  b)      On December 16, 2019, Todd Leras was appointed as counsel for the defendant.

23          Dkt. 25. Mr. Leras received the case file from defendant’s previous counsel in January 2020.

24                  c)      The government has represented that the discovery associated with this case

25          includes approximately 110 pages of investigative reports, search warrant applications and

26          affidavits, and the defendant’s criminal history information. In addition to these documents, the

27          discovery also includes approximately 138 photographs from the execution of the search warrant

28          in relation to this case, as well as several hours of video footage of interviews with the defendant.

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
 1        All of this discovery has been either produced directly to counsel and/or made available for

 2        inspection and copying.

 3               d)      Counsel for defendant desires additional time to review the discovery that has

 4        been produced or made available, to review the case, to conduct investigation related to the

 5        charges, to conduct legal research regarding the charges and potential sentencing factors, to

 6        consult with his client regarding the case and potential resolutions, including a plea offer made

 7        by the government, and to otherwise prepare for trial. In addition, counsel for defendant desires

 8        additional time to conduct investigation into and obtain potential mitigation information that

 9        defense counsel was previously unable to obtain due to the ongoing pandemic.

10               e)      Counsel for defendant believes that failure to grant the above-requested

11        continuance would deny him/her the reasonable time necessary for effective preparation, taking

12        into account the exercise of due diligence.

13               f)      The government does not object to the continuance.

14               g)      In addition to the public health concerns cited by the General Orders and

15        presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

16        this case because the defendant has not invoked speedy trial rights since the case’s inception. In

17        addition, in this district, the Court has begun to schedule a limited number of trials with several

18        precautions designed to protect trial participants from possible infection with the coronavirus.

19        For example, the Court plans to hold only one trial per floor at one time, thus limiting the

20        number of trials that can be safely scheduled at any given time. Additionally, several judges are

21        conducting voir dire in the ceremonial courtroom (which allows for participants to be seated at

22        greater distances from one another) before moving the trial to smaller courtrooms, thereby

23        limiting the number of trials that can start on the same day in any given week.

24               h)      Based on the above-stated findings, the ends of justice served by continuing the

25        case as requested outweigh the interest of the public and the defendant in a trial within the

26        original date prescribed by the Speedy Trial Act.

27               i)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

28        et seq., within which trial must commence, the time period of May 20, 20121 to July 15, 2021,

     STIPULATION REGARDING EXCLUDABLE TIME              4
30   PERIODS UNDER SPEEDY TRIAL ACT
 1          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 2          because it results from a continuance granted by the Court at defendant’s request on the basis of

 3          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 4          of the public and the defendant in a speedy trial.

 5          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 6 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 7 must commence.

 8          IT IS SO STIPULATED.

 9

10
     Dated: May 17, 2021                                      PHILLIP A. TALBERT
11                                                            Acting United States Attorney
12
                                                              /s/ SHEA J. KENNY
13                                                            SHEA J. KENNY
                                                              Assistant United States Attorney
14

15
     Dated: May 17, 2021                                      /s/ TODD LERAS
16                                                            TODD LERAS
17                                                            Counsel for Defendant
                                                              ANTHONY WEST
18

19
20

21
                                                      ORDER
22
            IT IS SO ORDERED.
23
     Dated: May 19, 2021
24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               5
30    PERIODS UNDER SPEEDY TRIAL ACT
